Name: 91/587/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 11 November 1991 denouncing the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia
 Type: Decision
 Subject Matter: European construction;  international affairs;  political geography;  cooperation policy
 Date Published: 1991-11-15

 Avis juridique important|41991D058791/587/ECSC: Decision of the Representatives of the Governments of the Member States, meeting within the Council of 11 November 1991 denouncing the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia Official Journal L 315 , 15/11/1991 P. 0048 - 0048 Finnish special edition: Chapter 11 Volume 18 P. 0179 Swedish special edition: Chapter 11 Volume 18 P. 0179 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL of 11 November 1991 denouncing the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia (91/587/ECSC)THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES, MEETING WITHIN THE COUNCIL, Having regard to the Treaty establishing the European Coal and Steel Community, Whereas, under the provisions of Article 15 of the Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia (1), either Contracting Party may denounce the Agreement by notifying the other Contracting Party; Whereas the situation prevailing in Yugoslavia no longer permits the abovementioned Agreement and the related instruments to be upheld; In agreement with the Commission, HAVE DECIDED AS FOLLOWS: Article 1 The Agreement between the Member States of the European Coal and Steel Community and the Socialist Federal Republic of Yugoslavia and all related instruments are hereby denounced. Article 2 This Decision shall be published in the Official Journal of the European Communities and notified by the President of the Council to the Socialist Federal Republic of Yugoslavia. It shall take effect on the day of its publication. Done at Brussels, 11 November 1991. The President H. J. SIMONS (1) OJ No L 41, 14. 2. 1983, p. 113.